Citation Nr: 0424672	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran presented testimony before the undersigned 
Veterans Law Judge in April 2004.  The veteran testified that 
he was entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for an injury he sustained to his left 
shoulder  while pursing a program of VA vocational 
rehabilitation at the Chapel of Peace Funeral Home in 
Cleveland, Ohio.  The veteran also testified that he was 
entitled to compensation for an additional left shoulder 
disability he incurred as a result of surgery provided by the 
Cleveland VA Medical Center.  The Board notes that the  basis 
for the RO's denial of the veteran's claim was twofold.  That 
is, the evidence failed to establish that either VA 
educational or VA medical services were the proximate cause 
of an additional left shoulder disability.  With respect to 
the veteran's second theory of entitlement, it appears that 
further development is needed in order to comply with VA's 
duty to assist the veteran in accordance with 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).

VA treatment records show that the veteran underwent a left 
uncemented shoulder hemiarthroplasty on March 22, 2000, for 
severe left shoulder osteoarthritis.  These treatment records 
show that the veteran developed severe left axillary 
mononeuropathy as the result of the hemiarthroplasty.  The 
last treatment record that specifically notes the residual 
neuropathy is dated in June 2000.  At that time, the examiner 
noted an assessment of three months status-post left shoulder 
hemiarthroplasty with continued pain and axillary nerve 
injury, most likely representing traction error injury.  
Thereafter, a VA treatment record dated in September 2002 
noted in passing that the veteran's complaints included 
shoulder pain.  The Board finds that the veteran should be 
afforded a VA examination and an opinion should be obtained 
as to whether an additional left shoulder disability exists 
as the result of the surgery.  If so, the examiner should 
then provide an opinion as to whether the proximate cause of 
the additional left shoulder disability is attributable to 
fault on the part of VA in furnishing the medical or surgical 
treatment, or the disability is due to an event not 
reasonably foreseeable.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Obtain all of the veteran's medical 
records from the Cleveland VAMC, Division 
Wade Park for any treatment of left 
shoulder problems from June 2000 to date.  

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any left shoulder disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including VA treatment 
records that pertain to the veteran's 
physical condition immediately prior to 
and after surgery performed on March 22, 
2000.  The examiner is requested to offer 
an opinion as to the following:  (1) 
whether an additional left shoulder 
disability exists (the examiner should 
compare the veteran's physical condition 
immediately prior to the surgery with the 
veteran's subsequent physical condition 
following surgery); if so, (2) whether 
the proximate cause of the additional 
disability is carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA in furnishing the medical or 
surgical treatment, or the disability is 
due to an event not reasonably 
foreseeable.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




